DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/20/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-11, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riedel (US 2016/0297076).
Regarding claim 1, Riedel discloses a teaching system for a robot (e.g. via Handheld Robot Operation Unit 15 to control the robot 1 having the arm 2, as shown in figure 1), comprising: 
a first controller (fig. 1: via handheld robot operation unit 15) configured to provide motion-related control functions for controlling motion (1/2) (see [0006 and 0057] disclosing the handheld robot operation unit may particularly be a mobile robot programming device. The handheld robot operation unit may also be a mobile manipulator control device and/or called such a device); and 
            
    PNG
    media_image1.png
    622
    534
    media_image1.png
    Greyscale

a second controller (fig. 1 and 6: via computer tablet device 23) configured to provide control functions other than the motion-related control functions for programming one or more actions of the robot (1/2) (see [0010, 0077] disclosing a computer tablet as the device electronically communicating with a handheld robot operation unit, the mobile terminal and/or the tablet may have a program-controlled electronic computer, a touch display, and a program saved in the electronic computer, which is designed to generate robot programs and/or to control a robot, particularly for moving a robot arm and the touch display, and can be operated via the touch display).  
                       
    PNG
    media_image2.png
    566
    505
    media_image2.png
    Greyscale
       
                       
    PNG
    media_image3.png
    464
    530
    media_image3.png
    Greyscale
    
Regarding claim 6, Riedel discloses further comprising a control box (fig. 1: robot control 12) configured to receive user input from the first controller (15) and the second controller (23) and to generate control commands for controlling the robot based, at least in part, on the user input (see [0057-0058, 0101] disclosing the control functionality and communication).  
Regarding claim 7, Riedel discloses wherein the first controller (15) is connected to the control box (12) via a cable (see fig. 1 showing the wired connection – see [0059]).  
Regarding claim 8, Riedel discloses wherein the second controller (23) is wirelessly connected to the control box (12) (see fig. 17 showing the wireless connection with the robot – see [0059]).  
Regarding claim 9, Riedel discloses wherein the second controller (23) is a mobile phone or a tablet computer (see fig. 1 and 6 showing the computer tablet device 23 – see [0010]).  
Regarding claim 10, Riedel discloses wherein the second controller (23) further comprises a holding component for attaching the first controller (15) to the second controller (23) (see figs 1 and 6 showing the holder for the manual connection – see [0011-0012]).  
Regarding claim 11, Riedel discloses wherein the first controller (15) is attached to an end effector of the robot (robot arm 35) by using one or both of a mechanical or magnetic interlock between the first controller (15) and the end effector of the robot (see fig. 18 showing the attachment of the handheld operation unit 15 – see [0122]).  
         
    PNG
    media_image4.png
    503
    511
    media_image4.png
    Greyscale
    
Regarding claim 16, Riedel discloses a robot system (e.g. via Handheld Robot Operation Unit 15 to control the robot 1 having the arm 2, as shown in figure 1), comprising: at least one sub-system comprising: 
a robot (fig. 1: robot 1 having arm 2); 
a control box (fig. 1: robot control 12) configured to generate control commands for the robot (1/2) (see [0057-0058, 0101] disclosing the control functionality and communication); and 
(e.g. via Handheld Robot Operation Unit 15 to control the robot 1/arm 2, as shown in figure 1) configured to provide motion-related control functions for controlling motion of the robot (1/2) (see [0006 and 0057]), wherein the motion bar (15) is communicatively coupled to the control box (12) via a cable (see fig. 1 showing the wired connection– see [0059]); and 
a wireless user interface (fig. 1 and 6: via computer tablet device 23) capable of communicating with the at least one sub-system on an ad-hoc manner (e.g. the handheld unit 15 can be connected wirelessly to the tablet device 23 – ad-hoc), and configured to provide control functions other than the motion-related control functions (see [0010, 0077] disclosing a computer tablet as the device electronically communicating with a handheld robot operation unit, the mobile terminal and/or the tablet may have a program-controlled electronic computer, a touch display, and a program saved in the electronic computer, which is designed to generate robot programs and/or to control a robot, particularly for moving a robot arm and the touch display, and can be operated via the touch display).  
Regarding claim 20, Riedel discloses wherein the wireless user interface (23) is a mobile phone or a tablet computer (see fig. 1 and 6 showing the computer tablet device 23 – see [0010]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel in view of Aldridge et al (US 2018/0101166) – hereinafter “Aldridge”.
Regarding claim 2, Riedel discloses as discussed above in claim 1. Riedel further discloses wherein the first controller (handheld robot operation unit 15) comprises an elongated body (16a) and a plurality of functional buttons (see fig. 2 showing multiple buttons – see [0006]) installed on the elongated body (16a), the plurality of functional buttons comprising: 

    PNG
    media_image5.png
    651
    497
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    675
    461
    media_image6.png
    Greyscale

an emergency stop button configured to stop motion of the robot when pressed (fig. 2: emergency stop-trigger 18 – see [0103]); 
(see fig. 3: enabling device 19);
……………………………..
a rotary switch configured to switch the robot between different operation modes (fig. 2: operating type selector 20; see [0103]); and 
a joystick configured to perform a corresponding function based on a current operation mode of the robot selected from the different operation modes (see [0006, 0101]).  
Riedel teaches substantially the claimed invention, but does not expressly teach a multifunction button configured (i) to control the robot to perform a programmed motion-related function and (ii) to be reprogrammable such that the programmed motion-related function may be changed.
However, in the same field of endeavour or analogous art, Aldridge teaches the claimed features implemented in a robotic programming and motion control system, and further teaches that the controller device may include additional buttons and trigger buttons for performing other programming actions. It should be appreciated that the buttons may be programmed based on a user preference and profile. It should also be appreciated that the buttons may be located on the controller device or on additional devices, such as a tablet, a mobile phone, a laptop, or any other device capable of communicating with the RPMC system to train the robot.
before the effective filing date of the claimed invention, to provide Riedel with the teachings of Aldridge, since such a combination would provide Riedel the benefit of having control buttons that can be programmed accordingly to perform different actions. 
Regarding claim 3, Riedel in view of Aldridge discloses as discussed above in claim 2. Riedel further discloses wherein the different operation modes of the robot comprise an idle mode (e.g. interpreted similarly as “stop” state of the robot [0077]), a running mode (e.g. interpreted similarly as “executing a robot program” ([0101]), a floating mode (e.g. interpreted similarly as “manually guided” operation of the robot arm [0122]) …….. and a user interface mode (e.g. interpreted similarly as controlling the robot via the computer tablet device 23 when connected to the handheld robot operation unit 15 [0008]).
Riedel/Aldridge does not discloses explicitly a debugging mode.
Nevertheless, although a debugging mode is not specified, it was common knowledge that a debugging mode is a popular choice among a finite number of options for performing computer updates and/or corrections and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Riedel/Aldridge by implementing debugging mode for the robot computing system, since a person of ordinary skill has good reason to pursue the 
Regarding claim 4, Riedel in view of Aldridge discloses as discussed above in claim 3. Riedel further discloses, wherein, when the current operation mode of the robot is the user interface mode (e.g. interpreted similarly as controlling the robot via the computer tablet device 23 when connected to the handheld robot operation unit 15 [0008]), the joystick (via handheld robot operation unit) is configured to control the second controller (computer tablet device 23) as a remote controller (see [0010, 0059]).
Regarding claim 12, Riedel discloses a motion bar for controlling a robot (e.g. via Handheld Robot Operation Unit 15 to control the robot 1 having the arm 2, as shown in figure 1), comprising an elongated body (16a) and a plurality of functional buttons (see fig. 2 showing multiple buttons – see [0006]) for performing motion-related functions installed on the elongated body (16a) (see [0006 and 0057]), wherein the plurality of functional buttons comprise: 
an emergency stop button configured to stop motion of the robot when pressed (fig. 2: emergency stop-trigger 18 – see [0103]); 
an enabling button configured to enable movement of the robot when pressed (see fig. 3: enabling device 19);    

a rotary switch configured to switch the robot between different operation modes (fig. 2: operating type selector 20; see [0103]); and 
a joystick configured to perform a corresponding function based on a current operation mode of the robot selected from the different operation modes (see [0006, 0101]).  
Riedel teaches substantially the claimed invention, but does not expressly teach a multifunction button configured (i) to control the robot to perform a programmed motion-related function and (ii) to be reprogrammable such that the programmed motion-related function may be changed.
However, in the same field of endeavour or analogous art, Aldridge teaches the claimed features implemented in a robotic programming and motion control system, and further teaches that the controller device may include additional buttons and trigger buttons for performing other programming actions. It should be appreciated that the buttons may be programmed based on a user preference and profile. It should also be appreciated that the buttons may be located on the controller device or on additional devices, such as a tablet, a mobile phone, a laptop, or any other device capable of communicating with the RPMC system to train the robot.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide 
Regarding claim 13, Riedel in view of Aldridge discloses as discussed above in claim 12. Riedel further discloses wherein the different operation modes of the robot comprise an idle mode (e.g. interpreted similarly as “stop” state of the robot [0077]), a running mode (e.g. interpreted similarly as “executing a robot program” ([0101]), a floating mode (e.g. interpreted similarly as “manually guided” operation of the robot arm [0122]) …….. and a user interface mode (e.g. interpreted similarly as controlling the robot via the computer tablet device 23 when connected to the handheld robot operation unit 15 [0008]).
Riedel/Aldridge does not discloses explicitly a debugging mode.
Nevertheless, although a debugging mode is not specified, it was common knowledge that a debugging mode is a popular choice among a finite number of options for performing computer updates and/or corrections and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Riedel/Aldridge by implementing debugging mode for the robot computing system, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the 
Regarding claim 15, Riedel in view of Aldridge discloses as discussed above in claim 12. Riedel further discloses wherein the motion bar (15) is communicatively coupled with the robot via a cable (see fig. 1 showing the wired connection – see [0059]).  
Regarding claim 17, Riedel discloses as discussed above in claim 16. Riedel further discloses wherein the motion bar comprises an elongated body (16a) and a plurality of functional buttons (see fig. 2 showing multiple buttons – see [0006]) installed on the elongated body (16a) (see [0006 and 0057]), the plurality of functional buttons comprise: 
an emergency stop button configured to stop motion of the robot when pressed (fig. 2: emergency stop-trigger 18 – see [0103]); 
an enabling button configured to enable movement of the robot when pressed (see fig. 3: enabling device 19);    
………………
a rotary switch configured to switch the robot between different operation modes (fig. 2: operating type selector 20; see [0103]); and 
a joystick configured to perform a corresponding function based on a current operation mode of the robot selected from the different operation modes (see [0006, 0101]).  
Riedel teaches substantially the claimed invention, but does not expressly teach a multifunction button configured (i) to control the robot to perform a programmed motion-related function and (ii) to be reprogrammable such that the programmed motion-related function may be changed.
However, in the same field of endeavour or analogous art, Aldridge teaches the claimed features implemented in a robotic programming and motion control system, and further teaches that the controller device may include additional buttons and trigger buttons for performing other programming actions. It should be appreciated that the buttons may be programmed based on a user preference and profile. It should also be appreciated that the buttons may be located on the controller device or on additional devices, such as a tablet, a mobile phone, a laptop, or any other device capable of communicating with the RPMC system to train the robot.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide Riedel with the teachings of Aldridge, since such a combination would provide Riedel the benefit of having control buttons that can be programmed accordingly to perform different actions. 
Regarding claim 18, Riedel in view of Aldridge discloses as discussed above in claim 17. Riedel further discloses wherein the different operation modes of the robot comprise an idle mode (e.g. interpreted similarly as “stop” state of the robot [0077]), a running mode (e.g. interpreted similarly as “executing a robot program” ([0101]), a floating mode (e.g. interpreted similarly as “manually guided” operation of the robot arm [0122]) …….. and a user interface mode (e.g. interpreted similarly as controlling the robot via the computer tablet device 23 when connected to the handheld robot operation unit 15 [0008]).
Riedel/Aldridge does not discloses explicitly a debugging mode.
Nevertheless, although a debugging mode is not specified, it was common knowledge that a debugging mode is a popular choice among a finite number of options for performing computer updates and/or corrections and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Riedel/Aldridge by implementing debugging mode for the robot computing system, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Allowable Subject Matter
Claims 5, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1-. US 2016/0114478 to Wu et al, directed to a robot teaching device is suitable for being signal connected to a controller used to control a robot, and includes: a connecting base which includes an enable switch and a first connector, and is connected to the controller by a transmission wire; a motion device which is removably disposed in the connecting base, and includes a second connector connected to the first connector, and a touch screen for displaying plural virtual keys. The motion device will be wirelessly signal connected to the controller, when it is removed from the connecting base, and the touch screen will display the virtual keys. When the motion device is inserted in the connecting base, and the enable switch is not pressed, the first and second connectors will be connected, and the virtual keys will be switched off. The virtual keys will be switched on after the enable switch is kept being pressed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B